Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore announces Supply Arrangement award from Government of Canada (TSX: NTI; OTCBB: NTLNF) TORONTO, Aug. 4 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today that it has been awarded a Solutions Based Professional Services (SBPS) Supply Arrangement for the supply of Business Consulting and Change Management services to the Government of Canada. SBPS is a Government-wide method of supply for professional services, which provides for a complete integrated solution (that may incorporate hardware, software and services) to an operational requirement. Under SBPS categories of Tier one and Tier two, Northcore is eligible for requirements in all regions of Canada until 2015. Additionally, Northcore has been awarded a separate Tier 1 SBPS Supply Arrangement with its Ottawa Based Partner - Donna Cona Inc. "Being awarded these Supply Arrangements is an important step forward for Northcore in our relationship with the Canadian Federal Government. This contracting vehicle will simplify the process required for governmental organizations to procure Northcore solutions. We strongly believe that our product set represents a valuable tool in addressing some of the key challenges faced by today's public enterprises," said Duncan Copeland, CEO of Northcore Technologies. << About Northcore Technologies Inc. >> Northcore Technologies provides a Working Capital Engine(TM) that helps organizations source, manage, appraise and sell their capital equipment.
